Citation Nr: 1042896	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-33 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities due to exposure to herbicides.

2. Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities due to exposure to herbicides.

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active military service with the United States 
Army from June 1964 to June 1967, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
denied service connection for peripheral neuropathy of the upper 
and lower extremities and a low back disability.  The Veteran 
requested a Board hearing on his VA- Form 9, but later withdrew 
this request, opting instead for an informal conference at the 
RO.

The Board remanded this case for additional development in 
January 2008.  In September 2009, the Board considered the claims 
on the merits, and denied entitlement to service connection for 
the claimed disabilities.

The Veteran appealed this denial to the Court of Appeals for 
Veterans Claims (the Court), which in June 2010, based on a Joint 
Motion, remanded the matters for further development and 
consideration.

The Veteran filed a claim of service connection for ischemic 
heart disease due to herbicide exposure in January 2010.  It 
appears the RO is in the process of the initial adjudication of 
that claim; the matter is not currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Veteran was afforded VA examinations in connection with his 
claims in February 2009.  Opinions regarding any nexus to service 
for his diagnosed peripheral neuropathy and his low back 
disability were obtained.  Unfortunately, the examinations are 
not adequate for adjudication purposes and remand is required to 
obtain adequate examinations.  Barr v. Nicholson, 21 Vet. App. 
303 (2007) (VA must provide an examination that is adequate for 
rating purposes).

I.  Peripheral Neuropathy

Acute and subacute peripheral neuropathy are among the conditions 
listed as presumptively service connected for herbicide exposed 
Veterans.  This refers to "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset."  38 C.F.R. 
§ 3.309(e).

The February 2009 VA examiner opined that because this is not the 
form of neuropathy currently diagnosed, it was less likely than 
not the current disability was related to herbicide exposure.  
The examiner did not discuss or opine as to whether the form of 
neuropathy which was actually diagnosed was related to herbicide 
exposure.  A medical opinion which relies upon the lack of 
listing as a presumptive condition, without consideration of 
direct service connection, is inadequate.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  

II.  Low Back Disability

The February 2009 VA spine examination is also not adequate.  The 
Court vacated and remanded the Board's denial of service 
connection based on a finding that the Veteran's lay statements 
regarding continuity of symptomatology had not been properly 
weighed.  Although the February 2009 VA examiner did discuss the 
Veteran's allegations, she appears to have not given them any 
weight in rendering her opinion.  There is no clear explanation 
for this, and hence remand is required.

The Board has previously found the Veteran's reports of in-
service injury to be credible; he injured his low back in a 
parachute training jump.  A description of his hard landing was 
provided by the Veteran and a buddy who witnessed it.  The 
Veteran is also competent to report his pain since service, as he 
can experience such through his five senses, even in the absence 
of any specialized training or knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation). 

The Veteran is not, however, competent in this case to render a 
medical opinion on nexus.  He is diagnosed with degenerative 
changes of the low back; they did not, by definition, arise whole 
and complete at the time of an injury.  This is not a broken leg, 
where the causal connection to trauma is evident and immediate to 
even a layperson.  The Veteran could not observe and experience 
the extent of physical damage to his back during service, and he 
lacks the medical knowledge and training required to express how 
such damage may have progressed over the years.  Moreover, it is 
well established in this case that there was at least one 
intercurrent low back injury after service.  While the Veteran 
may be competent to quantify worsening of symptoms after such, he 
is not competent to describe the internal physiological changes 
and developments which caused such, or to describe how a prior 
injury impacted a later trauma.

The February 2009 VA examiner indicated that there was 
"exacerbation" of low back problems by post service injuries; 
this would appear to show that there was some disability prior to 
the intercurrent injury.  She did not adequately describe such, 
however, or explain to what extent any disability was aggravated.  
To have probative value, a medical opinion must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Remand is therefore required.




Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the VA medical center at Long Beach, 
California, as well as all associated clinics 
and any other VA facility identified by the 
Veteran or in the record.

2.  Schedule the Veteran for a VA peripheral 
nerves examination.  The claims folder must 
be reviewed in conjunction with the 
examination.  The examiner should opine as to 
whether any currently diagnosed peripheral 
neuropathy of the upper and/or lower 
extremities is at least as likely as not 
caused or aggravated by military service, to 
include discussion of any relationship to 
established exposure to herbicides.  The 
examiner should not consider the existence of 
any presumptions regarding acute and subacute 
peripheral neuropathy in so opining.  A full 
and complete rationale for all opinions 
expressed must be provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for a VA spine 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether any 
currently diagnosed low back disability was 
at least as likely as not caused or 
aggravated by the conceded in service low 
back injury.  The examiner should discuss the 
Veteran's reports of back pain since service 
in so opining.  The examiner should state 
whether a low back disability at least as 
likely as not preceded the documented low 
back injury in the 1980's after service, and 
should, to the extent possible, specify how 
much (if any) current disability is 
attributable to the in service injury.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


